Ryan, C.
This action was tried in the district court of Knox county as one for the foreclosure of liens for taxes paid on certain real estate assessed for the years from 1875 to 1881, inclusive. The tax sale for the payment of these taxes was had on January 15, 1883. Subsequently, the assignee of the certificate of purchase paid taxes on the same land for the years beginning with the year 1882 and ending with the year 1890, inclusive of those first and *110last named. This action was begun May 14, 1892, consequently between tbat time and tbe date of tbe aforesaid sale a period of more than nine years bad intervened. Tbe bar of tbe statute was for tbis reason complete before tbis suit was instituted. (See Alexander v. Thacker, 43 Neb., 494, and cases therein cited.) Tbe judgment of tbe district court dismissing plaintiffs’ action is therefore
Affirmed.